DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 30th, 2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments with regards to the rejection under 35 U.S.C. 103 for claim 1, the argument that Pesantez fails teach the contacting of an in vivo environment by the explicit layers is overcome through the apertures also included in the design.  This teaching of Pesantez satisfies the claim amendment as described in the claim language.  Additionally, in the examiner interview, it was explained how simple implementation of the structure of claim 3 would not overcome Pesantez; rather, more detail regarding the HDA layer was also needed.  Therefore, the rejection is maintained.
Regarding the new independent claim 22 added to the claim set, the claim was able to be rejected with the addition of a new reference (McKinlay, US 20190241926 A1).
The drawings are accepted after the claim amendments and clarifications provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "the composition”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the sputtered metallic composition”.
Claim 5 depends from claim 3 (canceled claim), which makes the claim indefinite.  The claim is being interpreted as being dependent from claim 1 and should be corrected to show proper dependency.
Claim 22 recites the limitation "the device”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the medical device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pesantez (US 20160249840 A1, previously cited) in view of Anandan (“Role of reaction kinetics and mass transport in glucose sensing with nanopillar array electrodes”, 2007, previously cited).
	Regarding claim 1, Pesantez teaches an electrochemical glucose sensor (Paragraph 0026:  “embodiments of the invention relate to the use of an electrochemical sensor” and Paragraph 0028:  “typical embodiments of the invention relate to the use of a sensor that measures a concentration of an aqueous analyte of interest or a substance indicative of the concentration or presence of the analyte in vivo (e.g. glucose)”) comprises: 
a base layer (Fig. 1B, element 102); 
a working electrode disposed on the base layer (Paragraph 0005:  “a plurality of electrodes disposed on a base including a working electrode, a counter electrode, a reference electrode”); 
an analyte sensing layer disposed over the working electrode, wherein the analyte sensing layer comprises glucose oxidase (Paragraph 0032:  “a working electrode coated with an analyte sensing layer comprising glucose oxidase”); and 
an external surface adapted to contact an in vivo environment (Paragraph 0028:  “typical embodiments of the invention relate to the use of a sensor that measures a concentration of an aqueous analyte of interest or a substance indicative of the concentration or presence of the analyte in vivo (e.g. glucose)” and Paragraph 0062:  “one or more exposed regions or apertures 108 can be made through the cover layer 106 to open the conductive layer 104 to the external environment”), the external surface adapted to contact an in vivo environment (Paragraph 0062:  “one or more exposed regions or apertures 108 can be made through the cover layer 106 to open the conductive layer 104 to the external environment” and “The exposed electrodes and/or contact pads can also undergo secondary processing (e.g. through the apertures 108), such as additional plating processing, to prepare the surfaces and/or strengthen the conductive regions”); and 
the external surface is disposed on the electrochemical analyte sensor when the electrochemical analyte sensor is disposed in an in vivo environment (Paragraph 0028:  “typical embodiments of the invention relate to the use of a sensor that measures a concentration of an aqueous analyte of interest or a substance indicative of the concentration or presence of the analyte in vivo (e.g. glucose)” and Paragraph 0062:  “one or more exposed regions or apertures 108 can be made through the cover layer 106 to open the conductive layer 104 to the external environment”).
Pesantez fails to teach that the surface comprises a sputtered metallic composition having nanostructures with dimensions in a range from 1 nm - 1000 nm and maximum peak/valley heights in a range from 1 nm - 1000 nm.
	Anandan teaches that the surface comprises a sputtered metallic composition (Experimental Methods, Pg. 2, Col. 1:  “a layer of gold film about 150 nm thick was first sputter-coated onto one side of a porous anodic alumina”) having nanostructures with dimensions in a range from 1 nm - 1000 nm and max peak/valley heights in a range from 1 nm - 1000 nm (Results and Discussion, Pg. 4, Col. 2:  “In all specimens, the nanopillars had a diameter of about 150 nm. From the side views (see insets in Fig. 2) of the specimens, the height of the nanopillars is estimated to be 1 μm, 2.5 μm and 6 μm for specimen A, B and C, respectively”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the sensor of Pesantez to include the construction of Anandan, because it allows for enhanced biosensor performance and an increased active surface area (Pg. 9 of Anandan).
Pesantez and Anandan fail to explicitly teach wherein: when exposed to the external surface comprising the sputtered metallic composition, RAW264.7 macrophages are influenced in a manner that inhibits their differentiation into an inflammatory (Ml) phenotype, and/or influenced in a manner that facilitates their differentiation into an anti-inflammatory (M2) phenotype.  However, because the prior art of Pesantez and Anandan teach the structural elements of the device, it will be able to perform this limitation.  See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function”.


Regarding claim 4, Pesantez fails to explicitly teach wherein the composition comprises as at least one structured layer selected from a patterned layer, a roughened layer, a non-uniform layer, and a layer including voids.
Anandan teaches wherein the composition comprises as at least one structured layer selected from a patterned layer, a roughened layer, a non-uniform layer, and a layer including voids (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the sensor of Pesantez to include the construction of Anandan, because it allows for enhanced biosensor performance and an increased active surface area (Pg. 9 of Anandan).

Regarding claim 5, Pesantez fails to explicitly teach wherein the composition comprises gold. 
	Anandan teaches wherein the composition comprises gold (Experimental Methods, Pg. 2, Col. 1:  “a layer of gold film about 150 nm thick was first sputter-coated onto one side of a porous anodic alumina”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the sensor of Pesantez to include the construction of Anandan, because it allows for enhanced biosensor performance and an increased active surface area (Pg. 9 of Anandan).

	Regarding claim 10, Pesantez fails to teach wherein the composition comprises sputtered gold pillars.
	Anandan teaches wherein the composition comprises sputtered gold pillars (Experimental Methods, Pg. 2, Col. 1:  “a layer of gold film about 150 nm thick was first sputter-coated onto one side of a porous anodic alumina” and Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the sensor of Pesantez to include the construction of Anandan, because it allows for enhanced biosensor performance and an increased active surface area (Pg. 9 of Anandan).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pesantez and Anandan in view of McKinlay (US 20190241926 A1).
Regarding claim 22, Pesantez teaches a medical device (Paragraph 0026:  “embodiments of the invention relate to the use of an electrochemical sensor” and Paragraph 0028:  “typical embodiments of the invention relate to the use of a sensor that measures a concentration of an aqueous analyte of interest or a substance indicative of the concentration or presence of the analyte in vivo (e.g. glucose)”) comprising: 
an external surface adapted to contact an in vivo environment (Paragraph 0028:  “typical embodiments of the invention relate to the use of a sensor that measures a concentration of an aqueous analyte of interest or a substance indicative of the concentration or presence of the analyte in vivo (e.g. glucose)” and Paragraph 0062:  “one or more exposed regions or apertures 108 can be made through the cover layer 106 to open the conductive layer 104 to the external environment”), the external surface adapted to contact an in vivo environment (Paragraph 0062:  “one or more exposed regions or apertures 108 can be made through the cover layer 106 to open the conductive layer 104 to the external environment” and “The exposed electrodes and/or contact pads can also undergo secondary processing (e.g. through the apertures 108), such as additional plating processing, to prepare the surfaces and/or strengthen the conductive regions”); and 
the external surface is disposed on the device and the device is disposed in an in vivo environment (Paragraph 0028:  “typical embodiments of the invention relate to the use of a sensor that measures a concentration of an aqueous analyte of interest or a substance indicative of the concentration or presence of the analyte in vivo (e.g. glucose)” and Paragraph 0062:  “one or more exposed regions or apertures 108 can be made through the cover layer 106 to open the conductive layer 104 to the external environment”).
Pesantez fails to teach that the surface comprises a sputtered metallic composition having nanostructures with dimensions in a range from 1 nm - 1000 nm and maximum peak/valley heights in a range from 1 nm - 1000 nm.
	Anandan teaches that the surface comprises a sputtered metallic composition (Experimental Methods, Pg. 2, Col. 1:  “a layer of gold film about 150 nm thick was first sputter-coated onto one side of a porous anodic alumina”) having nanostructures with dimensions in a range from 1 nm - 1000 nm and max peak/valley heights in a range from 1 nm - 1000 nm (Results and Discussion, Pg. 4, Col. 2:  “In all specimens, the nanopillars had a diameter of about 150 nm. From the side views (see insets in Fig. 2) of the specimens, the height of the nanopillars is estimated to be 1 μm, 2.5 μm and 6 μm for specimen A, B and C, respectively”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the sensor of Pesantez to include the construction of Anandan, because it allows for enhanced biosensor performance and an increased active surface area (Pg. 9 of Anandan).
Pesantez and Anandan fail to explicitly teach wherein: the external surface is disposed so that it contacts macrophages when disposed in an in vivo environment and when exposed to the external surface comprising the sputtered metallic composition, RAW264.7 macrophages are influenced in a manner that inhibits their differentiation into an inflammatory (Ml) phenotype, and/or influenced in a manner that facilitates their differentiation into an anti-inflammatory (M2) phenotype.  However, because the prior art of Pesantez and Anandan teach the structural elements of the device, it will be able to perform this limitation.  See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function”.
Pesantez and Anandan also fail to explicitly teach wherein the medical device comprises a high-density amine layer comprising poly-l-lysine having molecular weights between 30 KDa and 300KDa.
McKinlay teaches wherein the medical device comprises a high density amine layer (Paragraph 0009: “Optionally, the electrochemical sensor comprises a multilayer analyte sensor stack disposed over the working electrode, said multilayer analyte sensor stack consisting essentially of the analyte sensor layer, the high-density amine layer and the analyte modulating layer”) comprising poly-l-lysine having molecular weights between 30 KDa and 300KDa (Paragraph 0035:  “The high-density amine layer can be formed according to art accepted processes, for example by weighing out applicable amount of a polymer such as poly-l-lysine … In working embodiments disclosed herein, poly-l-lysine polymers having different molecular weights were examiner, with HMW=High Molecular Weight=150 to 300 KDa, MMW=Medium Molecular Weight=70 to 150 KDa, and LMW=Low Molecular Weight=30 to 70 KDa”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the sensor of Pesantez and Anandan to include the construction of McKinlay, because it allows for the reduction of sensor signal changes due to fluctuating oxygen levels (Paragraph 0009 of McKinlay).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791